OPINION. .Mellott, Judge: The Commissioner determined a deficiency in the income tax of petitioner- for the calendar year 1939 in the amount of $78.72. Petitioner claims she has made an overpayment of tax in the amount of $750.80. The sole question is whether liquidating distributions received by petitioner in 1938 and 1939 were “amounts distributed in complete liquidation” within the meaning of section 115 (c) of the Internal Revenue Code.1  The following facts have been stipulated: 1. On or about May 29, 1931 the petitioner purchased 100 shares of The Chesapeake Corporation at a cost of $3,140.00. 2. During the period December 19, 1938 to December 7, 1939, the petitioner received cash and securities in liquidation of The Chesapeake Corporation of a total value of $4,766.50. On December 19, 1939 she sold her 100 shares of stock in The Chesapeake Corporation for $385.99 and reported a long-term capital gain of $2,012.49, one-half of which, or $1,006.25, was taken into account and the amount so taken into account was offset against long-term capital losses of a greater amount. Since December 19, 1939, the petitioner has owned no stock in The Chesapeake Corporation and has received no dividends from said corporation in liquidation or otherwise. 3. On November 28, 1938, the stockholders of The Chesapeake Corporation approved a plan for the complete liquidation of the corporation which provided that the corporation be completely liquidated within three years from December 31, 1938. The first liquidating dividend under this plan was December 19, 1938 and the only dividend paid after December 81,1939 was in securities and cash of a value of $3.64375 per share paid on July 15,1942. We find the facts to be as stipulated and in addition find that approximately 80 percent of the assets of the Chesapeake Corporation were distributed to its stockholders prior to December 31, 1939; that the liquidating receiver was preparing for a final distribution early in 1940 when he was notified of a proposed additional assessment against the corporation of Federal taxes in the amount of $6,712,470, with interest; that due to this proposed additional assessment the receiver was unable to complete the liquidation as contemplated; and that although every reasonable effort was made by him to effect a settlement of the asserted tax liability he was unable to do so until July 10,1942. Petitioner’s return was filed with the collector of internal revenue for the district of Massachusetts. In the notice of deficiency, issued in February of 1943, the Commissioner determined that petitioner realized a short term capital gain of $1,626.50 in 1939, of which 100 percent is to be taken into account in computing income for that year. Petitioner contends she realized a long term capital gain of $2,012.49, of which 50 percent is to be taken into account in computing income. The parties agree that if the distributions made by the Chesapeake Corporation in 1938 and 1939 were distributions in “complete liquidation” within the meaning of the statute, the gain realized by petitioner in 1939 from her investment in the stock of the Chesapeake Corporation is taxable as a long term capital gain; if not, the gain resulting from the distributions in 1938 and 1939 is taxable as a short term capital gain. In support of his determination respondent relies upon certain statements contained in the reports of the congressional committees and in the Congressional Record. They tend to support his view that Congress intended to give corporations three years in which to consummate complete liquidation and that the liquidation should be completed within that period in order for the shareholders to obtain the benefit of the long term capital gain provisions. House Report No. 2475, 74th Cong., 2d sess., p. 10; Senate Report No. 1567, 75th Cong., 3d sess., pp. 7 and 18; and Congressional Record, vol. 83, part 5, p. 4962. It is a well settled rule of statutory construction that, if the language of a statute is clear, it is conclusive. “There can be no construction where there is nothing to construe.” United States v. Hartwell, 73 U. S. 385, 396; Scott v. Reid, 10 Peters 524; Commissioner of Immigration v. Gottlieb, 265 U. S. 310, 313; Bate Refrigerating Co. v. Sulzberger, 157 U. S. 1; Hamilton v. Rathbone, 175 U. S. 414, 419; Thompson v. United States, 246 U. S. 547, 551. We are of the opinion this rule is applicable here; for the language of section 115 (c), supra, is clear and unambiguous. It provides that a distribution in “complete liquidation” includes any one of a series of distributions made by a corporation in complete cancellation or redemption of its stock in accordance with a bona fide plan of liquidation under which the transfer of the property under the liquidation is to be completed within a time specified in the plan, not exceeding three years from the close of the taxable year during which is made the first of the series of distributions under the plan. It has been stipulated that the stockholders of the Chesapeake Corporation approved a plan for the complete liquidation of the corporation within three years from December 31, 1938, and that the first distribution under the plan was made on December 19,1938. There is no suggestion that the plan was not bona fide; and the fact that 80 percent of the assets were distributed by the liquidating receiver within twelve months is convincing evidence that it was. It seems to us that the distributions made in 1938 and 1939 are within the definition of distributions in “complete liquidation” contained in the statute. To hold, as the respondent urges, that a liquidation must be completed within three years after the first distribution is made would require reading into the statute something that is not there. The three-year period was apparently adopted by Congress as a fair measure of the time it should take to complete the liquidation of a corporation and to prevent closely held corporations from distributing their assets over a long period, with a resultant saving in taxes to their stockholders. It is obvious, however, that, if Congress had incorporated in the statute a provision that only distributions in liquidation which were completed within such a three-year period were to be treated as distributions in complete liquidation, uncertainty would have resulted and stockholders receiving liquidating distributions would not be able to determine whether or not they had received distributions in complete liquidation until the three-year period had elapsed. Congress seems to have realized this, for the only requirement of section 115 (c), supra, is that there be a bona fide plan under which the transfer of property under the liquidation is to be completed within three years. Cf. George G. Mason, 3 T. C. 1087. In our judgment respondent erred in his determination that the gain realized by petitioner was a short term capital gain, and we so hold. The admissions in the pleadings show that petitioner has made an overpayment in tax. The amount thereof will be computed and, Reviewed by the Court. Decision will be entered under Bule 50.  SEC. 115. DISTRIBUTIONS BX CORPORATIONS. [[Image here]] (c) Distributions in Liquidation. — Amounts distributed in complete liquidation of a corporation shall be treated as In full payment in exchange for the stock, and amounts distributed in partial liquidation of a corporation shall be treated as in part or full payment in exchange for the stock. The gain or loss to the distributee resulting from such exchange shall be determined under section 111, but shall be recognized only to the extent provided in section 112. Despite the provisions of section 117. the gain so recognized shall be considered as a short-term capital gain, except in the case of amounts distributed In complete liquidation. Por the purpose of the preceding sentence, “complete liquidation” includes any one of a series of distributions made by a corporation in complete cancellation or redemption of all of its stock in' accordance with a bona fide plan of liquidation and under which the transfer of the property under the liquidation is to be completed within a time specified in the plan, not exceeding, from the close of the taxable year during which is made the first of the series of distributions under the plan, (1) three years, if the first of such series of distributions is made in a taxable year beginning after December 31, 1837 * • *.